Citation Nr: 0625690	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 
2002 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
due to Agent Orange exposure.

3.  Entitlement to service connection for retinopathy, 
secondary to diabetes mellitus due to Agent Orange exposure.

4.  Entitlement to service connection for peripheral 
neuropathy, secondary to diabetes mellitus due to Agent 
Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for PTSD, diabetes 
mellitus due to Agent Orange exposure, retinopathy, to 
include as secondary to diabetes mellitus due to Agent Orange 
exposure, and peripheral neuropathy, to include as secondary 
to diabetes mellitus due to Agent Orange exposure.  In a 
March 2003 Statement of the Case, the RO granted service 
connection for PTSD, assigning a 70 percent rating effective 
July 1, 2002.  A 100 percent rating for PTSD was assigned in 
a September 2003 rating decision, effective April 10, 2003.  
In November 2005, the veteran testified at an RO hearing.

The issue of entitlement to service connection for diabetes 
mellitus due to Agent Orange exposure is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  In light of the development required for the diabetes 
mellitus claim, the Board will defer making a decision 
regarding claims for service connection for retinopathy and 
peripheral neuropathy, to include as due to diabetes mellitus 
due to Agent Orange exposure.  


FINDINGS OF FACT

The competent medical evidence of record does not show a 
diagnosis of PTSD prior to July 1, 2002.


CONCLUSION OF LAW

An effective date prior to July 1, 2002 for the grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.125(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for PTSD, and the respective responsibilities of each 
party for obtaining and submitting evidence by way of a May 
2001 VA letter, prior to the March 2002 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain military records and all relevant VA medical records.  
The RO also notified the veteran of his responsibility to 
respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  Additionally, the 
RO requested the veteran to notify VA of any other treatment 
records so that VA could help by getting that evidence.  

After the RO granted service connection for PTSD in a March 
2003 Statement of the Case, specifying that service 
connection for PTSD was not warranted prior to July 1, 2002, 
the veteran submitted a VA-Form 9 appealing all issues.  In 
June 2003 and July 2005 letters, the RO notified the veteran 
of the evidence necessary to substantiate a claim for an 
earlier effective date for service connection for PTSD.  
Additionally, in a March 2006 VA letter, the RO specified the 
legal criteria for assigning disability ratings and effective 
dates, pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO further notified the veteran of the 
respective responsibilities of VA and the veteran, offered to 
assist him in obtaining any relevant evidence, and requested 
that he notify VA of any additional evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  While the notice provided to the 
veteran in 2006 was not given prior to the first AOJ 
adjudication of the claim, the adjudication took place prior 
to Dingess/Hartman.  The subsequent VA letter also corrected 
any procedural errors.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Moreover, the notice was provided by the AOJ prior to 
the last transfer and certification of the veteran's case to 
the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  
Additionally, the 30-day provision in the March 2006 letter 
is not prejudicial, as section 5103(b) provides that the one-
year limitation in that section should not be construed to 
prohibit VA from making a decision on the claim before the 
expiration of the one-year period.  Consequently, VA's duty 
to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and May 2002 and July 2002 VA medical records.  A 
September 2001 VA correspondence notes that there was no 
record of the veteran's claim file; so a rebuilt folder was 
established.  However, there is no indication that any 
relevant records are unavailable.  The Board requested the 
veteran's service medical records, which were provided; and 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in June 2001 and 
July 2002, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for an 
earlier effective date for service connection; were notified 
of the respective responsibilities of VA and himself as it 
pertained to who was responsible for obtaining such evidence; 
and also were notified to submit all relevant evidence he had 
to the RO.  Additionally, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues of earlier effective dates 
and service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.
Analysis

The RO granted service connection for PTSD in March 2003, 
assigning a 70 percent rating effective July 1, 2002.  The 
veteran's representative asserts that the veteran should be 
entitled to an earlier effective date for service connection 
for PTSD.  Specifically, the representative noted that the 
veteran filed his service connection claim in May 2001 and 
that a July 2002 VA mental health record noted that the 
veteran had been depressed for 10 to 15 years.  The 
representative further contends that the veteran's mental 
status was masked on his June 2001 VA examination report, 
because of his responses to the examiner's questions.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving claims for 
direct service connection, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400. 

The veteran's service connection claim for PTSD was received 
in May 2001.  However, upon review, the medical evidence does 
not show that entitlement to service connection for PTSD 
arose prior to July 1, 2002.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  Under 38 C.F.R. § 4.125(a), the diagnosis of 
PTSD has to conform to the standards set forth in DSM IV and 
must be supported by the findings on the examination report.  

A June 2001 VA examination report shows the veteran's 
immediate, recent, and remote memories were good.  He was 
oriented in all spheres and his speech was somewhat rapid.  
His thought process production was spontaneous and abundant; 
and his continuity of thought was goal-directed and relevant.  
His thought content contained no suicidal or homicidal 
ideation; and there were no delusions, ideas of reference, or 
feelings of unreality.  His abstract ability and 
concentration were both good; and his mood, by his self 
report, was "anxious."  His range of affect was evaluated 
as broad; and he was alert, responsive, and cooperative; his 
judgment was good.  The diagnosis was no mental disorder.  
The examiner also found there was not sufficient current 
clinical symptomatology to establish a diagnosis of PSTD.  
There are no other medical records showing a diagnosis of 
PTSD between the date of the claim and the July 1, 2002 VA 
examination report.  A May 2002 VA medical record notes an 
assessment of depression, but does not show any mental status 
examination.

In fact, the first diagnosis of PTSD was not until August 
2002.  The July 2002 VA examination report does not show a 
PTSD diagnosis.  A separate July 2002 VA medical record shows 
a diagnosis of rule out PTSD.  However, the July 2002 VA 
examination report notes that the veteran had nightmares and 
flashbacks to Vietnam stressors.  Thus, all doubt is resolved 
in the veteran's favor, and an effective date of July 1, 2002 
is established.   

Although the July 2002 VA examination report notes that the 
veteran stated his friends said he had been depressed for 10 
to 15 years, this is not enough to establish a diagnosis of 
PTSD prior to the date of this examination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Moreover, while the 
Board has considered the veteran's representative's 
assertions that the veteran masked his symptoms during his 
June 2001 evaluation, the June 2001 VA examiner did not rely 
solely on the veteran's subjective comments.  The examiner 
conducted a thorough mental status examination and found that 
the veteran did not have a PTSD diagnosis at that time.  The 
Board is not free to substitute its own judgment for that of 
a medical professional.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

For this and the reasons noted above, the Board finds that an 
effective date earlier than July 1, 2002 for the grant of 
service connection for PTSD is not warranted in this case.  
38 U.S.C.A. § 51101(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than July 1, 2002 
for the grant of service connection for PTSD is denied.

REMAND

The veteran seeks service connection for diabetes mellitus, 
as secondary to Agent Orange exposure.  The record shows 
multiple diagnoses of both diabetes mellitus, types I and II.  

A July 1982 private medical record shows an initial diagnosis 
of diabetes mellitus.  The veteran was started on insulin.  
The private doctor, who treated the veteran in 1982, 
submitted a statement in September 2002 that in retrospect, 
his impression at the time was diagnosis for diabetes 
mellitus, type II.  An October 2002 private medical statement 
from another doctor notes that review of the veteran's 
presentation of diabetes is consistent with diabetes type II 
with insulin therapy as the initial drug of treatment.  A 
December 2000 VA research study shows a computerized list of 
problems that includes diabetes mellitus type II or 
unspecified since 1982.

In January 2001, a private clinical record shows an 
assessment of diabetes mellitus type I.  A May 2002 VA 
clinical record notes an assessment of diabetes mellitus type 
I.  A July 2002 VA medical record notes that the veteran has 
had diabetes mellitus type I since age 35 years old.  An 
October 2002 VA clinical record further shows an assessment 
of diabetes mellitus type I based on low C-peptide levels.  
Additional VA medical records dated from January 2003 to 
November 2005 show diagnoses of both diabetes mellitus types 
I and II.

This discrepancy needs to be resolved before a determination 
can be made in this case.  Where the determinative issues 
involve medical causation or diagnosis, competent medical 
evidence is needed.  38 U.S.C.A. § 5103A(d); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board finds that a medical 
opinion is necessary.

In light of the development required for the diabetes 
mellitus claim, the Board will defer making a decision 
regarding claims for service connection for retinopathy and 
peripheral neuropathy, to include as due to diabetes mellitus 
due to Agent Orange exposure.  The Board finds that these 
claims are inextricably intertwined, as resolution of service 
connection for diabetes mellitus impacts a decision involving 
claims for service connection as secondary to diabetes 
mellitus.  The CAVC has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the 
veteran for a VA endocrinology 
examination to determine the nature, 
etiology, severity, and date of onset of 
his diabetes mellitus.  The claims folder 
must be made available to the examiner 
for review before the examination.  The 
examiner should review the claims file 
prior to the examination of the veteran.  
Specifically, the examiner should do the 
following:

(a)  Determine whether the veteran has 
diabetes mellitus type I or II.  

(b)  If the veteran has diabetes mellitus 
type I, determine whether it is very 
likely, as likely as not, or highly 
unlikely, that the veteran's diabetes 
mellitus type I is related to his 
service.

The examiner must provide in detail the 
reasons and bases for any medical 
opinions given.  If it is not feasible to 
answer a particular question or follow a 
particular instruction, the examiner 
should indicate so and provide an 
explanation.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


